Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into on December 5, 2008, by and among
Manhattan Bancorp (“MB”), Bank of Manhattan, N.A. (the “Bank”) and Jeffrey M.
Watson (“Executive”) for the purposes set forth hereinafter (“Agreement”).

 

W I T N E S S E T H

 

WHEREAS, MB is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“FRB”);

 

WHEREAS, MB is the parent holding company for the Bank, which is a national
banking association and wholly-owned subsidiary of MB, subject to the
supervision and regulation of the Office of the Comptroller of the Currency
(“OCC”);

 

WHEREAS, Executive is currently the President and Chief Executive Officer of the
Bank pursuant to an Employment Agreement dated August 15, 2007 between the Bank
and Executive (the “Prior Agreement”);

 

WHEREAS, Executive also serves as the President and Chief Executive Officer of
MB and as a director of the Bank and MB; and

 

WHEREAS, it is the intention of the parties to enter into an employment
agreement for the purposes of assuring the continued services of Executive as
the President and Chief Officer of the Bank and as the President and Chief
Executive Officer of MB.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, MB, the Bank and Executive agree as follows:

 

A.                                   TERM OF EMPLOYMENT

 

The term of this Agreement (“Term”) shall commence August 15, 2007, the date the
Bank opened for business (the “Effective Date”), and end three (3) years
thereafter, subject, however, to prior termination of this Agreement as
hereinafter provided.  Where used herein, “Term” shall refer to the entire
period of employment of Executive by the Bank hereunder, whether for the period
provided above, or whether terminated earlier as hereinafter provided.  The
Prior Agreement is hereby terminated and replaced by this Agreement.  This does
not replace or impair the Stock Option Agreement between MB and Executive dated
August 10, 2007 and September 27, 2007 (the “Stock Option Agreements”), which
shall remain in full force and effect.

 

B.                                     DUTIES OF EXECUTIVE

 

1.                                       Duties.  Executive shall perform the
duties of President and Chief Executive Officer of the Bank and MB, reporting
directly to the Board of Directors (the

 

1

--------------------------------------------------------------------------------


 

“Board”) of the Bank and MB, and subject, at all times, to the powers vested by
law in the Board of the Bank and MB and their respective shareholders. 
Executive shall also serve as a member of the Boards of MB and Bank throughout
the Term.  During the Term, Executive shall perform the services herein
contemplated to be performed by Executive faithfully, diligently and to the best
of Executive’s ability, consistent with the highest and best standards of the
banking industry and in compliance with all applicable laws and the Bank’s and
MB’s Articles of Association or Incorporation, Bylaws and internal written
policies.

 

2.                                       Conflicts of Interest.  Except as
permitted by the prior written consent of the Board of MB or Bank, Executive
shall devote Executive’s entire productive time, ability and attention to the
business of the Bank and MB during the Term and Executive shall not directly or
indirectly render any services of a business, commercial or professional nature,
to any other person, firm or corporation, whether for compensation or otherwise,
which are in conflict with the Bank’s or MB’s interests.  Notwithstanding the
foregoing, Executive may make investments of a passive nature in any business or
venture, provided that such business or venture is not in competition, directly
or indirectly, in any manner with the Bank or MB.

 

C.                                     COMPENSATION

 

1.                                       Salary.  For Executive’s services
hereunder, the Bank or MB shall pay or cause to be paid as annual base salary
(the “Base Salary”) to Executive not less than Two Hundred Thousand Dollars
($200,000) for the first year of the Term, with annual increases in the
discretion of the Boards or the Bank’s and MB’s Compensation Committees.  Base
Salary shall be payable in equal installments in conformity with the Bank’s
normal payroll period.

 

2.                                       Bonuses. Any bonuses shall be as
determined by the Boards of the Bank and MB, in their sole discretion.

 

D.                                    EXECUTIVE BENEFITS

 

1.                                       Vacation.  Executive shall be entitled
to vacation during each year of the Term consistent with the Bank’s approved
vacation schedule and policy, which shall provide Executive with not less than
four (4) weeks vacation for each year of the Term.  Executive is encouraged to
use all accrued vacation benefits and will be expected to take vacation in the
year it is earned.  Accrual of any unused vacation shall be determined in
accordance with the Bank’s Personnel Policy as in effect from time to time and
shall be subject to any limitations set forth therein.

 

2.                                       Group Medical and Other Insurance
Benefits.  The Bank shall provide for Executive, at the Bank’s expense, group
medical and other insurance benefits in accordance with the Bank’s Personnel
Policy as in effect from time to time.  All coverage under this paragraph shall
be in existence or shall take effect as of the Effective Date hereof.  The
Bank’s and MB’s liability to Executive for any breach of this paragraph shall be
limited to the amount of premiums required hereunder to be payable by the Bank
to obtain or maintain, as applicable, the coverage contemplated herein.

 

2

--------------------------------------------------------------------------------


 

3.                                       Stock Option.  MB has granted Executive
under the Stock Option Agreement an option to purchase 124,382 of shares of MB’s
authorized but unissued Common Stock equal to five percent (5.0%) of the amount
of shares of MB’s Common Stock issued and outstanding immediately prior to the
Effective Date, at the fair market value of the stock on the date of grant which
equals the price at which such shares were sold by MB prior to the Effective
Date.  Such option has a term of ten (10) years and shall vest in three
installments of 33.33% per year over a period of three (3) years, with the first
such installment to vest one year from the date of grant, and with subsequent
installments vesting two and three years thereafter.  To the maximum extent
permitted by law, the option will qualify as an “incentive stock option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended. 
Such stock option has been granted to Executive, pursuant to MB’s Stock Option
Plan (the “Plan”) and the Stock Option Agreement.

 

In addition to the foregoing option, MB shall grant to Executive options (the
“Additional Options”) to purchase a number of shares of MB’s authorized but
unissued Common Stock equal to five percent (5.0%) of the amount of MB’s Common
Stock sold in the MB’s first subsequent non-underwritten public offering
following its initial public offering at the fair market value of such stock at
the time of the closing of such subsequent offering.  The right of Executive to
receive Additional Options upon the closing of such non-underwritten public
offering shall terminate on the commencement of an offering underwritten
pursuant to a firm commitment.  Each Additional Option shall be for a term of
ten (10) years, and will vest in three installments of 331/3% per year over a
period of three (3) years, with the first such installment to vest one year from
the date of grant, and with subsequent installments vesting two and three years
thereafter.  As used herein the term “non-underwritten public offering” shall
include a public offering in which all underwriters participate on a best
efforts basis only.

 

4.                                       Auto Allowance.  During the Term,
Executive shall be entitled to receive One Thousand Dollars ($1,000) per month
as a car allowance.

 

5.                                       Club Membership.  Executive shall be
provided with an executive membership at Palos Verdes Country Club at the Bank’s
expense.  The Bank shall pay or reimburse Executive for all dues associated with
such membership and reimburse Executive for all business expenses in accordance
with Bank’s reimbursement policies.

 

E.                                      REIMBURSEMENT FOR BUSINESS EXPENSES

 

Executive shall be entitled to reimbursement by the Bank or MB for any ordinary
and necessary business expenses incurred by Executive in the performance of
Executive’s duties in accordance with the Bank’s and MB’s reimbursement policies
in effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank and MB as a business expense and not as deductible compensation to
Executive; and Executive furnishes to the Bank and MB adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and not as deductible
compensation to Executive.

 

3

--------------------------------------------------------------------------------


 

F.                                      TERMINATION

 

1.                                       Termination for Cause.  The Bank or MB
may terminate this Agreement at any time by action of its Board for cause
(“Cause”).  For purposes of this Agreement termination for “Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement. 
For purposes of this Agreement, no act, or the failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interests of the Bank or MB.  Termination under this Paragraph shall not
prejudice any remedy that the Bank or MB may have at law, in equity, or under
this Agreement.

 

2.                                       Death or Disability.  In the event of
Executive’s death or if Executive is found to be physically or mentally disabled
(as hereinafter defined) by the Board of Bank or MB in good faith, this
Agreement shall terminate without any further liability or obligation by the
Bank to Executive.  For purposes of this Agreement only, physical or mental
disability shall be defined as Executive having been unable to fully perform
under this Agreement for a continuous period of ninety (90) days or a cumulative
period of one-hundred eighty (180) days in any calendar year, or, if applicable,
such other periods as may be defined in the Bank’s Personnel Policy or in
applicable disability insurance policies as in effect from time to time.  If
there should be a dispute between the Bank or MB and Executive as to Executive’s
physical or mental disability for purposes of this Agreement, the question shall
be settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) days after a request for designation of such party, then
by a physician or psychiatrist designated by the Los Angeles County Medical
Association.  The certification of such physician or psychiatrist as to the
question in dispute shall be final and binding upon the parties hereto.  The
Bank or MB shall bear the costs of such physician or psychiatrist selected to
determine such matter.

 

3.                                       Supervisory Matters.  If Executive is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by notice served under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion:  (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended;
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or i(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.  If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. 
All obligations under this Agreement shall be terminated, except to

 

4

--------------------------------------------------------------------------------


 

the extent that it is determined that continuation of the Agreement is necessary
for the continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

4.                                       Termination Without Cause. 
Notwithstanding anything to the contrary contained herein, it is agreed by the
parties hereto that the Bank or MB may at any time without Cause and for any
reason immediately terminate this Agreement and Executive’s employment by the
Bank by action of their respective Boards.  Upon such termination by the Bank or
MB all benefits provided by the Bank or MB hereunder to Executive shall
thereupon cease, except as provided in this Subparagraph F.4 or Subparagraph
F.5, and Executive shall be deemed to have voluntarily resigned as a director,
officer and employee of the Bank and MB and any corporation, partnership,
venture, limited liability company or other entity controlled by, controlling or
under common control with the Bank or MB, and shall deliver such written
resignation as Bank or MB may request.  Notwithstanding the foregoing, it is
agreed that in the event of such termination without Cause by the Bank or MB
upon the delivery to the Bank by Executive of a waiver and release in
substantially the form of Attachment “A” to this Agreement, and Executive’s
compliance with the terms thereof, Executive shall be entitled to, upon the
effective date of termination, payment of a lump sum equivalent to twelve (12)
months’ base salary as such base salary is in effect on the date of termination
of employment, plus continuation of Executive’s medical benefits for a period of
twelve (12) months following such termination, with Bank continuing to pay
Executive’s share of premiums and associated costs as if Executive continued to
be employed with the Bank and MB; provided, however, that the Bank’s and MB’s
obligation to provide such coverage shall be terminated if Executive is eligible
to receive comparable substitute coverage from another employer at any time
during such twelve-month period.  Executive agrees to advise the Bank and MB
immediately if such comparable substitute coverage is available from another
employer.  Notwithstanding any provision to the contrary in this Subparagraph
F.4, no severance benefits shall be payable to Executive hereunder if
Executive’s employment is terminated for any of the reasons delineated in
Subparagraphs F.1, F.2 or F.3 hereof or while grounds for termination under such
Subparagraphs exist, and no severance benefits shall be payable to Executive
under this Subparagraph F.4 if payments are required to be made to Executive
under Subparagraph F.5 hereof.

 

5.                                       Termination Following Change in
Control.

 

(a)                                  In the event a Change in Control of the
Bank or MB occurs (as defined below) and Executive’s employment as President and
Chief Executive Officer of the Bank or MB is terminated without Cause by the
Bank or MB, then Executive shall be entitled, upon such termination of
employment and upon delivery to the Bank of an executed waiver and release in
substantially the form of Attachment “A” to this Agreement, to payment of a lump

 

5

--------------------------------------------------------------------------------


 

sum equivalent to two (2) times the highest annual cash compensation amount paid
to Executive by the Bank or MB within the three years’ preceding the Change in
Control and to the continuation of Executive’s coverage under the group medical
care provided at the time of termination for a period of twenty four (24) months
following such termination; provided, however, that the Bank’s obligation to
provide such coverage shall be terminated if Executive obtains comparable
substitute coverage from another employer at any time during such 24-month
period.  Executive agrees to advise the Bank and MB immediately if such
comparable substitute coverage is obtained from another employer. 
Notwithstanding any provision to the contrary in this Subparagraph F.5, no
severance benefits shall be payable to Executive hereunder if Executive’s
employment is terminated for any of the reasons delineated in Subparagraphs F.1,
F.2 or F.3 hereof or while grounds for termination under such Subparagraphs
exist.

 

(b)                                 A “Change in Control” of the Bank occurs
upon the effective date of the first to occur of the following events:

 

(i)                                     Merger, Consolidation, and Other
Transactions.  Any (A) merger where the Bank or MB, or a corporation in which
the Bank’s or MB’s shareholders as constituted immediately prior to the merger
do not own at least 50% of such corporation’s common stock or 50% of the common
stock of the parent of such corporation following such merger in the same
proportions as their ownership interests in the Bank or MB prior to such
transaction, is not the surviving corporation; (B) a transfer of all or a
substantial portion (50% or more) of the assets of the Bank or MB to another
corporation or other person in which the Bank’s or MB’s shareholders as
constituted immediately prior to such transfer do not own at least 50% of the
common stock or 50% of the common stock of the parent of such corporation (or an
equivalent economic interest in the case of a transferee that is not a
corporation) following such transfer in the same proportions as their ownership
interests in the Bank or MB prior to such transaction; or (C) the liquidation or
dissolution of the Bank or MB, except for a liquidation or dissolution in which
the assets and liabilities of the Bank or MB are transferred to a transferee in
which the owners of the Bank’s or MB’s common stock as constituted immediately
prior to the transaction own at least 50% of the common stock or 50% of the
common stock of the parent of the transferee (or an equivalent economic interest
in the case of a transferee that is not a corporation) following such
liquidation or dissolution in the same proportions as their ownership interests
in the Bank or MB prior to such transaction; or

 

(ii)                                  Majority Stockholder.  Any person (as such
term is used in Section 13(d) of the securities Exchange Act of 1934, as amended
(the “Exchange Act”)), together with its affiliates (but excluding the Bank’s
employee benefit plans and the individuals who were the Bank’s or MB’s officers
or directors on the date of this Agreement or their affiliates), becomes the
beneficial owner (within the meaning of Rule 13(d)(3) under the Exchange Act) of
more than 50% of the Bank’s or MB’s outstanding common stock.

 

(iii)                               Regulatory Exception.  Notwithstanding
anything else to the contrary set forth herein, a “Change in Control” shall not
include any sale of stock or securities, merger, transfer of assets,
consolidation, liquidation, reorganization or other transaction instituted by or
at the request of the OCC, FRB or the Federal Deposit Insurance Corporation to
resolve any supervisory concerns respecting the Bank or MB.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary in
this Subparagraph F.5, no severance benefits shall be payable to Executive
hereunder if Executive’s employment is terminated for any of the reasons
delineated in Subparagraphs F.1, F.2 or F.3 hereof or while grounds for
termination under such Subparagraphs exist.

 

6.                                       Golden Parachute Limitation.  Severance
compensation under Subparagraphs F.4 and F.5 hereof will be reduced as provided
below to avoid the penalties imposed on “parachute payments” under the Internal
Revenue Code of 1986 (the “Code”).

 

(a)                                  If the present value of all Executive’s
severance compensation provided by MB or the Bank under Subparagraph F.4 or F.5
hereof and outside this Agreement is high enough to cause any such payment to be
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then one
or more of such payments will be reduced by the minimum amount required to
prevent the severance compensation under this Agreement from being a “parachute
payment.”

 

(b)                                 Executive may direct the Bank and MB
regarding the order of reducing severance compensation and other payments from
the Bank or MB to comply with this Subparagraph F.6.

 

7.                                       Section 409A Limitation.  It is the
intention of Employer and Executive that the severance and other benefits
payable to Executive under this Agreement either be exempt from, or otherwise
comply with, Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended.  Notwithstanding any other term or provision of this Agreement, to
the extent that any provision of this Agreement is determined by Employer, with
the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with Section 409A, including, without
limitation, the definition of “Change in Control” or the timing of commencement
and completion of severance benefit and/or other benefit payments to Executive
hereunder in connection with a merger, recapitalization, sale of shares or other
“Change in Control”, or the amount of any such payments, such provisions shall
be interpreted in the manner required to comply with Section 409A.  Employer and
Executive acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control;” (ii) delay for a period of six (6) months or more, or otherwise modify
the commencement of severance and/or other benefit payments; and/or (iii) modify
the completion date of severance and/or other benefit payments.  Employer and
Executive further acknowledge and agree that if, in the judgment of Employer,
with the advice of its independent accounting firm or other tax advisors,
amendment of this Agreement is necessary to comply with Section 409A, Employer
and Executive will negotiate reasonably and in good faith to amend the terms of
this Agreement to the extent necessary so that it complies (with the most
limited possible economic effect on Employer and Executive) with Section 409A. 
For example, if this Agreement is subject to Section 409A and it requires that
severance and/or other benefit payments must be delayed until at least six
(6) months after Executive terminates employment, then Employer and Executive
would delay payments and/or promptly seek a written amendment to this Agreement
that would, if permissible under Section 409A, eliminate any such payments
otherwise payable during the first six (6) months following Executive’s
termination of employment and substitute therefor a lump sum payment or an
initial installment

 

7

--------------------------------------------------------------------------------


 

payment, as applicable, at the beginning of the seventh (7th) month following
Executive’s termination of employment which in the case of an initial
installment payment would be equal in the aggregate to the amount of all such
payments thus eliminated.

 

G.                                     GENERAL PROVISIONS

 

1.                                       Trade Secrets.  During the Term,
Executive will have access to and become acquainted with what Executive and the
Bank and MB acknowledge are trade secrets, to wit, knowledge or data concerning
the Bank and MB, including their operations and methods of doing business, and
the identity of customers of the Bank and MB, including knowledge of their
financial condition and their financial needs.  Executive shall not disclose any
of the aforesaid trade secrets, directly or indirectly, or use them in any way
either during the Term or thereafter, except as required in the course of
Executive’s employment with the Bank or MB.

 

2.                                       Indemnification.  To the extent
permitted by law, applicable statutes and the Bylaws or resolutions of the Bank
in effect from time to time, the Bank and MB shall indemnify Executive against
liability or loss arising out of Executive’s actual or asserted misfeasance or
non-feasance in the performance of Executive’s duties or out of any actual or
asserted wrongful act against, or by, the Bank or MB including but not limited
to judgments, fines, settlements and legal and other expenses incurred in the
defense of actions, proceedings and appeals therefrom.  However, the Bank and MB
shall have no duty to indemnify Executive with respect to any claim, issue or
matter as to which Executive has been adjudged to be liable to the Bank or MB in
the performance of his duties, unless and only to the extent that the court in
which such action was brought shall determine upon application that, in view of
all of the circumstances of the case, Executive is fairly and reasonably
entitled to indemnification for the expenses which such court shall determine. 
The Bank and MB shall endeavor to apply for and obtain Directors and Officers
Liability Insurance to indemnify and insure the Bank, MB and Executive from and
against the aforesaid liabilities.  The provisions of this paragraph shall apply
to the estate, executor, administrator, heirs, legatees or devisees of
Executive.  The obligations of the Bank and MB under this Subparagraph G.2 shall
continue through and after the Term of this Agreement.

 

3.                                       Return of Documents.  Executive
expressly agrees that all manuals, documents, files, reports, studies,
instruments or other materials used and/or developed by Executive during the
Term are solely the property of the Bank and MB, and that Executive has no
right, title or interest therein.  Upon termination of this Agreement, Executive
or Executive’s representative shall promptly deliver possession of all of said
property to the Bank in good condition.

 

4.                                       Non-solicitation.  During the Term and
for a period of one year thereafter, Executive shall not, directly or
indirectly, engage or participate in the solicitation or any attempt to solicit
employees of the Bank or MB to work for any person, firm or business.

 

5.                                       Controlling Law.  This Agreement is to
be governed by and construed in accordance with the laws of the United States
and, to the extent not inconsistent therewith, the laws of the State of
California.

 

8

--------------------------------------------------------------------------------


 

6.                                       Invalid Provisions.  Should any
provision of this Agreement for any reason be declared invalid, void, or
unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portion shall not be affected, and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.

 

7.                                       Entire Agreement.  This Agreement and
the Stock Option Agreement contain the entire agreement of the parties.  It
supersedes any and all other agreements, either oral or in writing, between the
parties hereto with respect to the employment of Executive by the Bank and MB. 
Each party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding.  This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by both the Bank and MB,
and Executive.

 

8.                                       Notice.  For the purposes of this
Agreement, notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be personally delivered or (unless
otherwise specified) mailed by United States mail, or sent by facsimile,
provided that the facsimile cover sheet contains a notation of the date and time
of transmission, and shall be deemed received:  (i) if personally delivered,
upon the date of delivery to the address of the person to receive such notice,
(ii) if mailed in accordance with the provisions of this Subparagraph G.8, three
(3) business days after the date placed in the United States mail, or (iii) if
given by facsimile, when sent.  Notices shall be addressed to the Bank and MB at
their main office and to Executive at the address then maintained by the Bank
and MB in its records for Executive, or to such other respective addresses as
the parties hereto shall designate to the other by like notice.

 

9.                                       Arbitration.  Any dispute or
controversy arising under or in connection with this Agreement, the inception or
termination of Executive’s employment, or any alleged discrimination or
statutory or tort claim related to such employment, including issues raised
regarding the Agreement’s formation, interpretation or breach, shall be settled
exclusively by binding arbitration in Los Angeles, California in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”).  Without limiting the foregoing, the following
potential claims by Executive could be subject to arbitration under the
Arbitration Agreement:  claims for wages or other compensation due; claims for
breach of any contract or covenant (express or implied) under which Executive
believes he would be entitled to compensation or benefits; tort claims related
to such employment; claims for discrimination and harassment (including, but not
limited to, race, sex, religion, national origin, age, marital status or medical
condition, disability, sexual orientation, or any other characteristic protected
by federal, state or local law); claims for benefits (except where an employee
benefit or pension plan specifies that its claims procedure shall culminate in
an arbitration or other procedure different from this one); and claims for
violation of any public policy, federal, state or other governmental law,
statute, regulation or ordinance.  The arbitration will be conducted in Los
Angeles County.  The arbitration shall provide for written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute.

 

9

--------------------------------------------------------------------------------


 

The arbitrator shall have no authority to add to or to modify this Agreement,
shall apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy. 
The arbitrator shall issue a written decision that includes the essential
findings and conclusions upon which the decision is based, which shall be signed
and dated.  Executive and the Bank and MB shall each bear his or their own costs
and attorneys’ fees incurred in conducting the arbitration and, except in such
disputes where Executive assets a claim otherwise under a state or federal
statute prohibiting discrimination in employment (“a Statutory Claim”), or
unless required otherwise by applicable law, shall split equally the fees and
administrative costs charged by the arbitrator and AAA between Executive, on the
one hand, and Bank and MB on the other hand.  In disputes where Executive
asserts a Statutory Claim against the Bank or MB, Executive shall be required to
pay only the AAA filing fee to the extent such filing fee does not exceed the
fee to file a complaint in state or federal court.  Executive shall pay the
balance of the arbitrator’s fees and administrative costs.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BANK OF MANHATTAN, N.A.

 

 

 

 

 

By:

/s/ Harry W. Chenoweth

 

 

Harry W. Chenoweth,

 

 

Chairman, Compensation Committee

       /s/ Jeffrey M. Watson

 

 

Jeffrey M. Watson

MANHATTAN BANCORP

(“Executive”)

 

 

 

 

By:

/s/ Harry W. Chenoweth

 

 

Harry W. Chenoweth,

 

 

Chairman, Compensation Committee

 

11

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Jeffrey M. Watson (“Employee”) and Bank of Manhattan, N.A. and
Manhattan Bancorp on their behalf and on behalf of their parents, subsidiaries,
affiliates and successors-in-interest (collectively, “Employer”).

 

RECITALS

 

A.                                   Employee and Employer have entered into an
Employment Agreement dated as of December 5, 2008 (the “Agreement”).

 

B.                                     A condition precedent to certain of
Employer’s obligations under the Agreement is the execution of this Waiver
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

 

RELEASE

 

In consideration for the payment of severance and other compensation under the
Agreement, Employee agrees unconditionally and forever to release and discharge
Employer its parents, subsidiaries, affiliates, successors-in-interest, and
their respective officers, directors, managers, employees, members,
shareholders, representatives, attorneys, agents and assigns from any and all
claims, actions, causes of action, demands, rights or damages of any kind or
nature which Employee may now have, or ever have, whether known or unknown, that
arise out of or in any way relate to Employee’s employment with, or separation
from, Employer on or before the date of execution of this Waiver Agreement. 
Employee also confirms his resignation as a director, officer and employee of
Employer and any corporation, partnership, venture, limited liability company or
other entity controlled by, controlling or under common control with Employer.

 

This release specifically includes, but is not limited to, any claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt Organizations
Act, the Financial Reform Recovery and Enforcement Act of 1989, and/or
Section 1981 of Title 42 of the United State Code.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

Attachment A

 

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

REPRESENTATIONS OF EMPLOYEE

 

Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing.

 

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement.  Employee further confirms that Employee has not relied upon any
other statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.

 

MISCELLANEOUS

 

Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with Employer, this Waiver Agreement sets forth the entire agreement between
Employee and Employer, and shall be binding on both party’s heirs,
representatives and successors.  This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively.  If
any portion of this Waiver Agreement is found to be illegal or unenforceable,
such action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement.

 

Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement.  To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider the Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.

 

This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver Agreement must be in writing, must specifically revoke
this Waiver Agreement and must be received by Employer prior to the eighth (8th)
day following the execution of this Waiver Agreement by Employee.  This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Employee’s execution of the Waiver Agreement.  No payment will be made
to the undersigned until such date.

 

--------------------------------------------------------------------------------


 

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

 

DATED:

 

 

 

 

Jeffrey M. Watson

 

 

DATED:

 

 

Bank of Manhattan, N.A.

 

 

 

By:

 

 

 

Harry W. Chenoweth,

 

 

Chairman, Compensation Committee

 

 

 

DATED:

Manhattan Bancorp

 

 

 

 

By:

 

 

 

Harry W. Chenoweth,

 

 

Chairman, Compensation Committee

 

--------------------------------------------------------------------------------